Gilbert, J,
dissenting. The legal effect of the deed executed by-Morgan to his daughter, Susan Edenfield, is precisely the same as if the word “then” had been omitted in the phrase “and then to the heirs of her bodjr,” wherever these words occur in the deed. The reason is that the word “then” standing alone is too vague, uncertain, and indefinite to have any meaning whatsoever. It is true that in construing, all contracts no word should be treated as redundant, if this reasonably can be avoided. But in the present instance it is impossible to give it any meaning with any reasonable certainty that it is a correct meaning. Bouviex’s Law Dictionary defines the word “then” as follows: “As an adverb of time, means fat that time/ referring to a time specified, past or future. It has no power of itself to fix a time; it refers to time already fixed. Anderson; 16 S. C. 329. As an adverb of contingency, means fin that event/ Id.; 20 N. J. L. 505. Although strictly an adverb of time, it often intends an event or contingency, and is equivalent to fin that event/ or fin that case/ In this sense it designates a limitation of an estate, or a future contingency on which it is made to depend. Thus employed, it is a word of reference, not indicating any particular point of time. Id.: 6 Gray, 24.” It is impossible to know whether the grantor intended to carve out a life-estate for his daughter or whether he intended an estate for years. The Civil Code (1910), § 3569, declares, in part: “Every conveyance, properly executéd, shall be construed to convey the fee, unless a less estate is mentioned and limited in such conveyance. If a less estate is expressly limited, the courts shall not by construction increase such estate into a fee, but, disregarding all technical rules, shall give effect to the intention of the'maker of the instrument, as far as the same is lawful, if the same can be gathered from its contents.” Certainly no particular estate less than a fee is expressly limited. That being so, the word “then” being too indefinite, the conveyance should be construed to convey the fee. “Gifts or grants to one, and the heirs of his body, . . convey an absolute estate.” Civil Code (1910), § 3661. Swing v. Shropshire, 80 Ga. 374, 380; *810Stamey v. McGinnis, 145 Ga. 226; Lane v. Cordell, 147 Ga. 100; Pace v. Forman, 148 Ga. 507 (97 S. E. 70); Mosley v. Brown, 154 Ga. 769; and see Megahee v. Hatcher, 146 Ga. 498, 501 (91 S. E. 677). If Bush v. Williams, 141 Ga. 62, King v. McDuffie, 144 Ga. 318, and Pearre v. McDonald 168 Ga. 752, are in cqnflict with, the rule stated, they must yield to Swing v. Shropshire, supra. There is no division of opinion that if the word "then” is sufficient, in the present instance, to expressly limit the estate of the daughter for her life, the court should not, by construction increase such estate into a fee. Mr. Justice Hill concurs in this dissent.